DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 20 August 2021 has been considered and entered. Accordingly, claims 1-9 and 12-19 are pending in this application.

In view of Applicant’s amendments to the specification and claims, arguments, and telephonic authorization to amend the claims via Examiner’s amendment, all objections and rejections have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J. Robin Rohlicek (Reg. No. 43,349) on 1 September 2021.


In the claims:

17.	(Canceled)


Reasons for Allowance
Claims 1-9, 12-16, 18, and 19 are allowed.

The following is an examiner’s statement of reasons for allowance:
Duffy (previously presented)(WO 2015/173647 A1), while disclosing receiving feedback of likes and dislikes towards documents (Duffy, [0084]; [00101]; [00102]; 00104]), does not disclose or render obvious that it would do so in the document presentation of Jing et al. (previously presented)(US 7,644,373 B1), hereinafter Jing, as set forth in the rejection of claim 1 (Jing, Figs. 5-6 and 15; Col. 4, Lines 4-14; Col. 5, Line 64-Col. 6, Line 19) which when combined with Duffy as set forth in the rejection of claim 1, presents the P-k documents generated form the specific clustering techniques of the claim. Thus, when taken as a whole with all limitations, the claim is not taught or rendered obvious by the prior art.
	These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-9 and 12-16 being definite, enabled by the specification, and further limiting to the independent claim 1, are also allowable.
Independent claims 18 and 19 recite similar features to that of claim 1 and are therefore allowable for the same reasons as independent claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jing et al. (US 2015/0169635 A1) discloses an interactive display for a user to select desired results in a cluster to filter and refine search results.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/Primary Examiner, Art Unit 2167